PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 9,322,122			:
Issued:   April 26, 2016				:	ON PETITION
Application Number: 13/523,379		:
Filed: June 14, 2012				:
Attorney Docket No.   11753	

This is responsive to the petition under 37 CFR 1.378(b) filed on August 9, 2022., and the petition under 37 CFR 1.182, filed on August 9, 2022, requesting expedited consideration of the petition under 37 CFR 1.378(b). 

The petitions under 37 CFR 1.182 and 37 CFR 1.378(b) is dismissed without consideration of the merits.

A request for reconsideration of this decision must be filed within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are available.

At this juncture, the petitions are not being considered on its merits because it is not signed in accordance with 37 CFR 1.33(b). Further to this point, 37 CFR 1.33(b) 1 provides, in pertinent part that:	 
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 
(1) A registered patent attorney or patent agent of record appointed in compliance with § 1.32(b);
(2) A registered attorney or agent not of record who acts in a representative capacity under the provisions of § 1.34;
(3) An assignee as provided for under §  3.71(b) of this chapter; or
(4) All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.2
The petitions, as filed on August 9, 2022, are defective because they are signed by only David Aprea who is noted in Office records as one of the joint inventors on the application. The petition, as well as other papers filed in the matter filed, is required to be signed in accordance with 37 CFR 1.33(b) by either a patent practitioner of record, a patent practitioner not of record who acts in a representative capacity as per 37 CFR 1.34, the assignee under 37 CFR 3.71(b), or all of the applicants. The applicant under 37 CFR 1.41(b) in this application is all of the joint inventors; therefore, if the applicant is signing the petition, all of the joint inventors must sign the petition.3  The renewed petition is required to be signed by one of the other parties set forth in 37 CFR 1.33(b) cited above.  Before the petition can be treated on its merits, petitioner is required to resubmit the petition signed by an appropriate party pursuant to 37 CFR 1.33(b). 

The renewed petition need not be accompanied by additional fee payments other than any extension of time payments that may be necessary if the renewed petition is filed outside the two months given.

The address cited on the petition differs from the address of record. A courtesy copy of this decision is sent to the address cited on the petition. All future correspondence will be mailed solely to the address of record absent appropriate written instructions directing otherwise.

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center

Any inquiries related to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Form PTO/SB/66

cc:
David J. Aprea
2168 Osburn Road
Arrington, Tennessee 37014	











    
        
            
        
            
    

    
        1 The paragraphs below are applicable only to patent applications filed under 35 U.S.C. 111 (pre-AIA ) or 363 (pre-AIA ) before Sept. 16, 2012.
        2 It is noted that 37 CFR 1.41(b) provides that: 
        
        (b) Unless the contrary is indicated the word “applicant” when used in these sections refers to the inventor or joint inventors who are applying for a patent, or to the person mentioned in §§ 1.42 , 1.43 or 1.47 who is applying for a patent in place of the inventor.
        3 It is noted that Jennifer K. Aprea is noted in Office records as a joint inventor-applicant.